Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on March 15th, 2021.  Claims 1 to 20 are pending and examined below.

Claim Objections
Claim 1 is objected to because of the following informalities:  The number in claim 1 is missing the initial period.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The comma should go before the first "and".  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The word "equipment" should have some sort of article before it to make the sentence grammatical.  Appropriate correction is required.

Claim Interpretation
	Claims 3, 10, and 18 contain the indefinite phrase “predetermined time period” and claims 3 and 10 contain the indefinite clause “set the predetermined time period”.  For the purposes of examination, the Examiner interprets claims 3, 10, 18 as referring to the selection of the service being provided depending on how much demand exceeds supply.  The Examiner does not consider this interpretation as limiting.
	Claims 6, 13, and 20 contain the term “stay space”.  The Examiner is using the broadest reasonable interpretation of this phrase in light of ¶[0065] to ¶[0072] of the specification.  For the purposes of examination, the Examiner interprets “stay space” to refer to any sort of equipment, furnishings, or related items or services that would be provided for any sort of hospitality, lodging, leisure, or recreational services, including and not limited to, seats, beds, and tables.  This interpretation includes any sort of apparatus designed for sleeping or even just sitting.
Claim 15 contains the indefinite language “be changeable” and “be changed”.  For the purposes of examination, the Examiner interprets claim 15 as referring to some aspect of the vehicle is capable of being altered or modified between the first and second services.  The Examiner interprets the term “specification” as ¶[0022] and ¶[0043] describe it, namely as some sort of configuration or arrangement of components or aspects of the vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 refer to the second service “at a predetermined point or in a predetermined area”.  The Examiner notes that these two aspects are mutually exclusive and that the second one appears to contradict the notion that the second service with “stay” anywhere in particular if the area is not necessarily confined (as the broadest reasonable interpretation requires).  This contradiction renders these claims indefinite.  The Examiner objects to all dependent claims as depending on rejected claims as well.
Claim 3, 10, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As discussed in the claim interpretation section above, the term “predetermined time period” and related phrases in claims 3, 10, and 18 render the claim indefinite.  The phrase “set the predetermined time period” is especially confusing since it does not seem to achieve any definite end or exist for any definite purpose.
	Similarly, the terms “be changeable” and “be changed” in claim 15 are awkwardly phrased and nongrammatical.  They make it difficult to know precisely what is being claimed in the first place, rendering the claim indefinite.  The Examiner especially does not understand the distinction being drawn between something being “changeable” and then later being “changed”.  Anything that is “changed” to something was obviously “changeable” in the first place.  This redundancy renders the claim indefinite, again due to the difficulty of knowing precisely what is being claimed in the first place.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 15 and 18 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of providing two generic services sequentially. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The Examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 1 and 14 are to a machine and claim 8 is to a method.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the abstract idea of providing two generic services sequentially.  This abstract idea involves judgment (“manage operation of a vehicle”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation or any sort of generic business service.  The claims recite some additional elements that “cause the vehicle to provide a … service …”, but these elements amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  As such, the additional elements do not integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no significant additional elements.
This analysis does not change for any dependent claims (claims 2 to 15 and 18 to 20.  Claims 2 and 9 involve aspects of mere data gathering, a form of insignificant extra solution activity.  Claims 3 to 4 6 to 7, 10 to 11, 13, 15, 18, and 20 involve additional steps in the mental process.  And claims 5, 12, and 19 merely seek to apply the mental process to the particular application here (navigation), and as such merely use a computer a tool to perform an abstract idea.  In any of these cases, the analysis does not change.
In conclusion, these claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 to 2, 5 to 9, 12 to 14, and 19 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igata et al. (US 20190206257 A1), hereinafter known as Igata, in view of Yamauchi et al. (JP 2019075047 A), hereinafter known as Yamauchi.
Regarding claim 1, Igata teaches an operation management apparatus comprising a controller configured to manage operation of a vehicle, wherein the controller is configured to: (Igata, abstract, "Provided is a vehicle operation management system having a server device and one or more vehicles. The vehicle includes equipment configured to provide a predetermined service inside the vehicle and a running control unit configured to control autonomous running of the vehicle. The server device includes a service request information acquisition unit. At least one of the server device and the vehicle includes a position information acquisition unit configured to acquire position information on the autonomous vehicle and a running route setting unit configured to set a running route of the vehicle.  The running control unit controls running of the vehicle such that the vehicle runs along the running route set by the running route setting unit.")
cause the vehicle to provide a first service for transporting a user between at least two points during a first time period; and (Igata, ¶[0008], "A first aspect according, to the present disclosure relates to a vehicle operation management system having a server device and one or more vehicles. The vehicle includes equipment configured to provide a predetermined service inside the vehicle and a running control unit configured to control autonomous running of the vehicle. The server device includes a service request information acquisition unit configured to acquire service request information including start time specifying information for specifying the time to start providing the service, end time specifying information for specifying the time to end the service, information on a pick-up point at which the vehicle picks up a user scheduled to receive the service, and information on a drop-off point at which the vehicle drops off the user. At least one of the server device and the vehicle includes a position information acquisition unit configured to acquire position information on the vehicle, and a running route setting unit configured to set a running route of the vehicle, by using the service request information acquired by the service request information acquisition unit and the position information on the vehicle acquired by the position information acquisition unit, such that the vehicle arrives at the pick-up point in keeping with the time to start providing the service and arrives at the drop-off point in keeping with the time to end the service. The running control unit controls running of the vehicle such that the vehicle runs along the running route set by the running route setting unit.")
cause the vehicle to provide a second service for enabling the user to stay at a predetermined point or in a predetermined area during a first time period.  (Igata, ¶[0086], "Upon receiving service request information in which the user pick-up point and the user drop-off point are the same, the server device 200 determines an autonomous vehicle 100 that can provide the requested service and that can be dispatched to the user pick-up point by the service start time. Then, the server device 200 creates an operation command ordering the autonomous vehicle 100 to move from node A that is the current position of the vehicle to node B that is the user pick-up and drop-off point, travel to node C that is a predetermined distance away from the user pick-up and drop-off point by predetermined time, and then return to the user pick-up and drop-off point, and transmits this operation command to the autonomous vehicle 100.")
Igata does not teach providing the second service at a second time explicitly.  It teaches providing the second service simultaneously with the first service.  However, Yamauchi teaches providing a second service sequentially:
cause the vehicle to provide a second service for enabling the user to stay at a predetermined point or in a predetermined area during a second time period. (Yamauchi, abstract, "PROBLEM TO BE SOLVED: To propose a technology for dispatching a space mobility which is a vehicle including an indoor space available for a user's private application according to demand.  [¶] SOLUTION: A space mobility is a vehicle including a room provided with a facility corresponding to a specific application which is an application different from an application of transporting a user, and moving autonomously to a designated place. A space mobility dispatch system acquires demand information concerning use time and a use place of the space mobility, and situation information concerning a current position and an operation state of the space mobility. Next, the space mobility dispatch system determines a dispatch place and dispatch time of a space mobility 2 as well as a space mobility to be dispatched on the basis of the demand information and the situation information, and then instructs the determined space mobility to move so as to arrive at the dispatch place by the dispatch time."; and Yamauchi, ¶[0004] to ¶[0006], "The system described in Patent Document 1 is limited to providing service for passenger transport by taxi. On the other hand, the present disclosure seeks to propose a new business model which utilizes a vehicle as a means for dispatching a personalized room tailored to the user's private use, rather than simply as a person's transport means.  [¶] The present disclosure has been made to solve the above problems.  It is an object of the present disclosure to propose a technique for dispatching on demand a space mobility which is a vehicle with an indoor space available for a private use of a user.  [¶] A spatial mobility dispatching system (1) according to one aspect of the present disclosure is configured to dispatch spatial mobility (2) to a particular location. This spatial mobility is a vehicle with a room provided with equipment corresponding to a particular application which is different from an application for transporting a user, and a mobile unit which autonomously moves to a designated place on the room.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Igata with the sequential services of Yamauchi, because providing sequential services allows both different locations for both services and for greater flexibility for the service times in the case that the service times are substantially different.
Claims 7 to 8 and 14 are substantially similar to claim 1 and are rejected via substantially the same arguments are used for claim 1.
Regarding claim 2, Igata in view of Yamauchi teaches the operation management apparatus according to claim 1, wherein the controller is configured to: acquire, from a terminal apparatus of the user, service application information applying for use of the first service or the second service; and determine the first time period and the second time period based on the service application information.  (Igata, ¶[0008], "The server device includes a service request information acquisition unit configured to acquire service request information including start time specifying information for specifying the time to start providing the service, end time specifying information for specifying the time to end the service, information on a pick-up point at which the vehicle picks up a user scheduled to receive the service, and information on a drop-off point at which the vehicle drops off the user."; Igata, ¶[0012], "For example, the service request information acquisition unit may be composed of a storage device and an interface that receives an input from a user. An input terminal may be provided in the vehicle, or an input from a terminal on the user side may be received through a communication line. The input is not necessarily an input from a user, and an input may be received from a business operator side, or information may be acquired by reading data held in the storage device."; and Yamauchi, ¶[0010], "The demand acquisition unit is configured to acquire demand information regarding a demand for space mobility. This demand information includes at least information about the time of use and the location of use. The status acquisition unit is configured to obtain status information representing a current status of at least 1 spatial mobility. This situation information includes at least information representing the current location and the operating status of each spatial mobility.")
Claim 9 is substantially similar to claim 2 and is rejected via substantially the same arguments as used for claim 2.
Regarding claim 5, Igata in view of Yamauchi teaches the operation management apparatus according to claim 1, wherein the controller is configured to cause the vehicle to travel along a predefined route in the second time period regardless of a designation by the user.  (Igata, ¶[0008], "A first aspect according, to the present disclosure relates to a vehicle operation management system having a server device and one or more vehicles. The vehicle includes equipment configured to provide a predetermined service inside the vehicle and a running control unit configured to control autonomous running of the vehicle. The server device includes a service request information acquisition unit configured to acquire service request information including start time specifying information for specifying the time to start providing the service, end time specifying information for specifying the time to end the service, information on a pick-up point at which the vehicle picks up a user scheduled to receive the service, and information on a drop-off point at which the vehicle drops off the user. At least one of the server device and the vehicle includes a position information acquisition unit configured to acquire position information on the vehicle, and a running route setting unit configured to set a running route of the vehicle, by using the service request information acquired by the service request information acquisition unit and the position information on the vehicle acquired by the position information acquisition unit, such that the vehicle arrives at the pick-up point in keeping with the time to start providing the service and arrives at the drop-off point in keeping with the time to end the service. The running control unit controls running of the vehicle such that the vehicle runs along the running route set by the running route setting unit."; and Igata, ¶[0053], "The running control unit 1033 controls running of the vehicle based on the operation plan created by the operation plan creation unit 1031, the environmental data created by the environment detection unit 1032, and the position information on the vehicle acquired by the position information acquisition unit 102. For example, the running control unit 1033 causes the vehicle to run along a predetermined route in such a manner that no obstacle enters a predetermined safety region centered on the vehicle. A commonly known method can be adopted as the method of causing a vehicle to run autonomously.")
Claims 12 and 19 are substantially similar to claim 5 and are rejected via substantially the same arguments as used for claim 5.
Regarding claim 6, Igata in view of Yamauchi teaches the operation management apparatus of claim 1, wherein the second service includes at least one of provision of a product or a service at a mobile shop and provision of a stay space.  (Yamauchi, ¶[0028], "Space suitable for the purpose about rest of stay, a nap, a break, mindfulness, etc. can be provided by equipping the interior of a room of the cabin module 21 with equipment of the light etc. which can direct a bed and the light which can carry out a reclining seat and a relaxation, for example.")
Claims 13 and 20 are substantially similar to claim 6 and are rejected via substantially the same arguments as used for claim 6.

Claim(s) 3, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igata in view of Yamauchi as applied to claims 2, 9, and 14 above, and further in view of Lohman et al. (JP 2018018282 A), hereinafter known as Lohman.
Regarding claim 3, Igata in view of Yamauchi does not teach the additional limitations introduced in claim 3, but Lohman teaches the operation management apparatus according to claim 2, wherein the controller is configured to calculate a shortage of vehicles that provide the first service in a predetermined time period based on the service application information and, when the shortage is greater than or equal to a predetermined number, set the predetermined time period as the first time period, and when the shortage is less than the predetermined number, set the predetermined time period as the second time period.  (Lohman, abstract, "PROBLEM TO BE SOLVED: To provide a vehicle dispatch management device, a vehicle dispatch management method, and a vehicle dispatch management program capable of appropriately keeping stock balance in each station concerning a sharing system.  [¶] SOLUTION: A vehicle dispatch management device 10 includes: a service level management section 11 for acquiring a service level indicating a ratio of the number of people who has received expected service provision within the number of users of a sharing system 1 from each one of multiple stations 3, and setting a target value of a service level in each station 3; and a first control section 13 for setting a predetermined incentive in place of canceling lending with respect to users for a shortage number of vehicles when a current service level becomes a level equal to or lower than a predetermined level with respect to a target value of a service level."; and Lohman, ¶[0021] to ¶[0022], "When a current service level is lower than a predetermined value with respect to a target value of a service level, a 1 control unit 13 periodically performs a control for setting a predetermined incentive in a plurality of times, instead of canceling the lending for a user corresponding to the number of vehicles that are insufficient, a plurality of times within 1 days.  For example, an incentive includes various kinds of privileges of a user, such as discount of a usage fee, application of a point, and commodity service.  [¶] Here, the 1 control unit 13 calculates a number obtained by subtracting the current inventory and the storage schedule from the predicted value of the lending amount as the insufficient number of vehicles.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Igata in view of Yamauchi with the calculation of Lohman, since this calculation would better balance the needs of the user when the demand exceeds the supply.
Claims 10 and 18 are substantially similar to claim 3 and are rejected via substantially the same arguments as used for claim 3.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igata in view of Yamauchi as applied to claims 1 and 8 above, and further in view of Nakao et al. (JP 2002324256 A), hereinafter known as Nakao.
Regarding claim 4, Igata in view of Yamauchi does not teach the incentive-based limitation added in claim 4, but Nakao teaches the following: the operation management apparatus according to claim 1, wherein the controller is configured to execute at least one of granting an incentive for when the first service is used to a user who has used the second service and granting an incentive for when the second service is used to a user who has used the first service.  (Nakao, abstract, "PROBLEM TO BE SOLVED: To realize the discount of a fare in the case of using one service with using of another service as a necessary condition without manual and complicated procedure by using an electronic ticket.  [¶] SOLUTION: An electronic ticket system using a portable telephone set enables a service provider to pay a railroad fare, etc., by using history information in the case of using another service of railroad, etc. The system includes a system for confirming the history information of an outward trip and paying for it, a system for confirming using of an inward trip later and adjusting it later, and a system for issuing electronic coupon equivalent to a paying amount and discounting it at an electronic ticket center.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Igata in view of Yamauchi with the incentives of Nakao, because these incentives would incentive the use of the overall service in general rather than encouraging using two separate individual services, which may save the users time and effort.
Claim 11 is substantially similar to claim 4 and is rejected via substantially the same arguments as used for claim 4.

Claim(s) 15 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igata in view of Yamauchi as applied to claim 14 above, and further in view of Park et al. (US 20200047692 A1), hereinafter known as Park.
Regarding 15 claim, Igata in view of Yamauchi does not teach the arrangement adjustments of the claim 15 limitations but Park teaches the following: the vehicle according to claim 14, wherein the vehicle is configured to: be changeable to either a first specification for providing the first service or a second specification for providing the second service; and be changed to the first specification during the first time period and changed to the second specification during the second time period.  (Park, abstract, "Systems and methods for automatically adjusting the interior cabin of an autonomous vehicle are provided. In one example embodiment, an autonomous vehicle can include a main body including a floor and a ceiling that at least partially define an interior cabin of the autonomous vehicle. The autonomous vehicle can include a partition wall that is movable within the interior cabin of the autonomous vehicle. The partition wall can extend between the floor to the ceiling of the main body. The autonomous vehicle can include a computing system configured to receive data indicative of one or more service assignments associated with the autonomous vehicle and to adjust a position of the partition wall within the interior cabin based at least in part on the one or more service assignments."; and Park, ¶[0073], "The vehicle service coordination system 205 can be configured to generate a service assignment 230. A service assignment 230 can be indicative of a vehicle service (e.g., requested by a user via the user device(s) 220) to be performed by a vehicle (e.g., an autonomous vehicle). A service assignment 230 can include a variety of information associated with the vehicle service, the requesting user, the user device, the service entity, etc. For example, a service assignment 230 can include data indicative of an associated user and/or user device (if permitted), data indicative of a compensation parameter (e.g., the compensation for delivering an item to a user, couriering an item for a user, transporting a user, etc.), data indicative of one or more locations (e.g., origin location, destination location, intermediate location, etc.), data indicative of a type of vehicle service (e.g., transportation service, delivery service, courier service, etc.), data indicative of the type of cargo for the vehicle service (e.g., passengers, luggage, packages, food, time-sensitive mail, etc.), data indicative of a vehicle type/size (e.g., sedan, sport utility vehicle, luxury vehicle, etc.), data indicative of one or more time constraints (e.g., pick-up times, drop-off times, time limits for delivery, service duration, etc.), data indicative of user preferences (e.g., music, temperature, etc.), data indicative of one or more vehicle service parameters (e.g., luggage types, handle-with-care instructions, special pick-up requests, etc.), data indicative of the special accommodations (e.g., wheelchairs, handicapped users, etc.), data indicative of user ratings, data indicative of one or more vehicle service incentives (e.g., increased compensation, increased ratings, priority treatment, etc.), and/or other types of data.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Igata in view of Yamauchi with the arrangement adjustments of Park, since adjusting the arrangement of the vehicle may improve the usability and safety even of the second service and therefore improve the second service overall.
Regarding claim 16, Igata in view of Yamauchi and Park teaches the vehicle according to claim 15, comprising a stowable seat configured to be deployed in the first specification so as to allow the user to sit and to be stowed in the second specification.  (Park, abstract, "Systems and methods for automatically adjusting the interior cabin of an autonomous vehicle are provided. In one example embodiment, an autonomous vehicle can include a main body including a floor and a ceiling that at least partially define an interior cabin of the autonomous vehicle. The autonomous vehicle can include a partition wall that is movable within the interior cabin of the autonomous vehicle. The partition wall can extend between the floor to the ceiling of the main body. The autonomous vehicle can include a computing system configured to receive data indicative of one or more service assignments associated with the autonomous vehicle and to adjust a position of the partition wall within the interior cabin based at least in part on the one or more service assignments."; Park, ¶[0031], "The autonomous vehicle can include one or more seats located within the interior of the autonomous vehicle. The seat(s) can be retractable so that the autonomous vehicle can provide various seating and/or storage configurations within the interior cabin. For instance, the seat(s) can be retractable into the floor of the autonomous vehicle such that the seat(s) are not exposed within the interior cabin. For example, the seat(s) can move from an extended position where the seat(s) are exposed in the interior cabin to a stowed position in a floor storage compartment that is located underneath the floor of the autonomous vehicle, and vice versa. In some implementations, the seat(s) can be movably coupled to the partition wall (e.g., via rail(s), wheel(s), magnet(s), etc.) so that the seat(s) can move in the vertical direction (e.g., from the extended position to the stowed position). In some implementations, the seat(s) can be movably coupled to the floor (e.g., via mechanical arm(s), rail(s), adjustable truss(es), etc.) so that the seats can move from the extended position to the stowed position, and vice verse. The seat(s) can be communicatively coupled to a seat control system that is configured to automatically adjust the position of the seat(s). The seat control system can be connected to a mechanical and/or electrical control device (e.g., a motor, servo, air compressor, hydraulic, pneumatic, and/or some other mechanical control device) that can physically move the seat(s). One or more portions of the wall control system and the seat control system can be implemented in the same system or separate from one another."; and "retractable" also means "stowable")

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igata in view of Yamauchi as applied to claim 14 above, and further in view of Hanemaayer (US 5662373 A), hereinafter known as Hanemaayer.
Regarding claim 17, Igata in view of Yamauchi does not teach detachable equipment but Hanemaayer teaches the following: the vehicle according to claim 14, wherein equipment used to provide the second service is configured to be detachable.  (Hanemaayer, abstract, "A recreational vehicle is provided which incorporates unique "space saver" features especially suitable for, but not limited to, a short or standard cargo van body, and which allows the user to enjoy amenities which up to now were available only in the extended body versions. These space saver amenities may include a normal width double bed and temporary shower stall which previously were only found in conversions of extended length van bodies. These space saver amenities, if used in a standard or extended length van body provide even more varied and substantial sleeping facilities, such as a king-size bed or twin beds."; and Hanemaayer, column 6, lines 39 to 62, "Referring to FIG. 1, the rear section 24 is shown as set up in the dinette mode for daily living. The back rest cushions 70 have an extension cushion 72 connected thereto by a piano hinge 74, which extension 72 is flipped over for storing when in the dinette position. The extension cushion 72 has support blocks 76 fastened to its back at both ends in order to keep the extension cushions 72 at the same upper level when in the bed position. When in the dinette mode, the back rest cushion 70 folds in between the support blocks 76. There are two short cushions 78 stored under extension cushion 72. These short cushions 78 are used for the four corners of the double bed (see FIG. 4) and have hinged support blocks 80 along one edge of the back which fold under in order to bring the top even with the tops of the adjoining back rest cushions 70 and seat cushions 82 when in the double bed configuration. When the short cushions 78 are stowed, the hinged support blocks 80 are lodged behind the seat cushions 82. The back rest cushions 70 have a fixed support block 84 (see FIG. 4) along the bottom of one side in order to keep the cushion top level with the adjoining seat cushion 82 when in the bed position. The rear dinette table 86 is removable and the table top is used to support the cushions by spanning the centre aisle between the seat bases 88 and 90 as shown for example in FIG. 7.")
It would have been obvious to a person having ordinary skill in the art to combine the machine of Igata in view of Yamauchi with the detachable equipment of Hanemaayer, because detachable equipment better allows additional arrangement options and improves the overall provision of the second service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal et al. (US 20190265691 A1) - claim 1.
Ahmed et al. (US 20180349872 A1) - claim 6.
Doyle et al. (US 20140277894 A1) - claim 17.
Draper (US 20090259546 A1) - claim 4.
Fosgard (US 20190164113 A1) - claim 16.
Hayes et al. (US 20160367415 A1) - claim 1.
Healey et al. (US 20180281657 A1) - claim 6.
Herman et al. (WO 2019151995 A1) - claim 1.
Hyde et al. (US 20140094997 A1) - claim 1.
Igata et al. (US 20190205819 A1) - claim 1.
Ikeda et al. (US 20190242715 A1) - claim 6.
Ikeda et al. (US 20190250635 A1) - claim 6.
Iwasaki et al. (WO 2018230738 A1) - claim 15.
Kasperski et al. (US 20200025574 A1) - claim 1.
Kentley et al. (US 20170132934 A1) - claim 16.
Mizutani et al. (US 20190202377 A1) - claim 15.
Mu (US 20190057478 A1) - claim 3.
Natarajan et al. (US 20190325414 A1) - claim 6.
Niedermaier et al. (US 20160112831 A1) - claim 4.
Williams et al. (US 20180259976 A1) - claim 3.
Zucker (US 20060167746 A1) - claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667   

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667